      Case 1:14-cv-00913-LTS-OTW Document 123 Filed 02/27/19 Page 1 of 3

                                                                               Ben Hutman
                                                                               212.573.6675
                                                                               bhutman@sglawyers.com
                                                                               www.sglawyers.com


                                                    February 27, 2019
VIA ECF
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: Sadis & Goldberg, LLP v. Sumanta Banerjee, Dkt. No. 14-cv 00913(LTS)(OTW)
                          Joint Status Letter on Outstanding Discovery Issues


Dear Judge Wang,

       As requested, the parties submit this joint status letter regarding the status of discovery
and their outstanding discovery disputes.

Status of Discovery

        On February 14, 2019, Plaintiff took Mr. Banerjee’s deposition. During Mr. Banerjee’s
deposition, he testified that his wife had filed various court and tax documents in his name but
without his knowledge. As such, Plaintiff served a deposition subpoena on Mrs. Banerjee and
the parties have agreed to take Mrs. Banerjee’s deposition on March 29, 2019.

        On December 28, 2018, Plaintiff served a third-party subpoena on Mrs. Banerjee.
(Exhibit A hereto.) On January 25, 2019, Mrs. Banerjee provided responses and objections to
the documents requested in the subpoena. (Exhibit B hereto.) On February 12, 2019, Mrs.
Banerjee produced 93 pages of documents—almost entirely bank statements from one account.
Plaintiff was not satisfied with this production and on February 27 Mrs. Banerjee supplemented
that production with an additional 126 pages of documents. Her deposition has been scheduled
for March 29. At which time discovery will be complete, subject to the Court’s decisions on the
outstanding discovery issues below, and Mr. Banerjee being able to locate additional documents
when he is in India this Spring.

       Outstanding Discovery Issues

       The parties have communicated back and forth to attempt to resolve their differences.
Although the parties have successfully resolved some discovery issues, the following issues
remain unresolved:

       1.      Investment, or Brokerage Account Documents
               Plaintiff’s Position: Plaintiff requested all investment account and brokerage
               account documents, including monthly statements. (Exhibit A at Request No. 1.)
               It appears from the face of the produced bank statements, that Mrs. Banerjee had
Case 1:14-cv-00913-LTS-OTW Document 123 Filed 02/27/19 Page 2 of 3



      investment or brokerage accounts during 2013 & 2014 but no investment or
      brokerage account documents have been produced. Plaintiff demands that these
      documents be produced as well.

      Defendant’s Position: Mrs. Banerjee has provided the statements that she can
      obtain, thereby rectifying this problem. We note, however, that in connection
      with Mr. and Mrs. Banerjee’s separation, he gave her all United states assets, and
      therefore her assets are not relevant to the sole issue—Mr. Banerjee’s domicile.

 2.   State Tax Returns and the 2014 Federal Tax Return
      Plaintiff’s Position: Plaintiff requested all state and federal tax returns for 2009
      through 2017. (Exhibit A at Request No. 2.) Mrs. Banerjee has agreed to produce
      her 2014 state and federal tax returns and has stated that the rest of her federal
      returns are joint returns with her husband and therefore covered by the IRS
      Authorization form. Mrs. Banerjee has claimed that she does not have state tax
      returns for 2010-2012. However, Mrs. Banerjee has not agreed to produce her
      state returns, Pennsylvania or Connecticut, for 2009, 2013, and 2015–2017.
      These tax returns are directly relevant because they will show Defendant’s
      address and provide evidence that Mr. and Mrs. Banerjee were not separated as
      they now claim.

      Defendant’s Position: We do not understand how non-party Mrs. Banerjee’s
      state tax returns for years other than 2013 and 2014—the year when the domicile
      of Mr. Banerjee is in issue can be relevant. The intrusion into her personal affairs
      outweighs the tangential relevance of these documents.

 3.   Communications Related to the Cook School House and Mr. Robert Schiff
      Plaintiff’s Position: Plaintiff requested Mrs. Banerjee’s communications related
      1514 Cook School Rd, the house built by Mrs. Banerjee in 2013–2014, and
      communications with Robert Schiff—a subcontractor with whom she and
      Defendant got into a civil dispute with—in 2014 through the present. (Exhibit A
      at Requests Nos. 9 & 10.) The documents may reveal Defendant’s involvement
      in the building of the Cook School House and thereby provide evidence of his
      domicile. Mrs. Banerjee has claimed that she has searched her emails and there
      were no responsive documents. Plaintiff is skeptical of this claim.

      Defendant’s Position: Plaintiff’s counsel’s skepticism is not Defendant’s
      problem. As has been explained to him on numerous occasions, including under
      oath, Mrs. Banerjee’s emails were on a laptop computer that was stolen and on the
      computer of her former employer, to which she no longer has access and which
      emails have been deleted according to company policy.

 4.   Sumanta Banerjee’s Trust Credit Card Statements
      Plaintiff’s Position: As instructed by the Court, Defendant provided Plaintiff
      with the identity of the trust through which he maintains a credit card and the
      identity of the trustees. Mr. Banerjee’s mother—Reba Banerjee—is one of the



                                       2
     Case 1:14-cv-00913-LTS-OTW Document 123 Filed 02/27/19 Page 3 of 3



               trustees and Mr. Banerjee himself is a manager of various businesses owned by
               the trust. Moreover, in his deposition it was revealed that the trust at issue was a
               family trust set up by Mr. Banerjee’s parents and included substantial sums
               contributed by Mr. Banerjee himself. It is, therefore, not credible for Mr.
               Banerjee to claim that he is unable to retrieve and produce his trust credit card
               statements. Because it is within Defendant’s “practical ability to obtain the
               documents” he must produce them. Bank of New York v. Meridien BIAO Bank
               Tanzania Ltd., 171 F.R.D. 135, 146 (S.D.N.Y. 1997).

               Defendant’s Position: Having supplied the name of the trust, Mr. Banerjee
               satisfied this court’s directive. In any event, Mr. Banerjee has requested these
               statements and is endeavoring to obtain them. The assets plaintiff’s counsel
               claims Mr. Banerjee contributed were gifted over time to his parents; they were
               not "contributions". As such the ownership of those assets is no longer Banerjee's.
               The two trustees, Banerjee's mother and her lawyer are not willing to provide the
               statements to a US court.

       5.      Unredacted Versions of the Axis Bank Credit Card Statements
               Plaintiff’s Position: During his deposition it was revealed that Defendant had an
               Axis Bank credit card account going back to the beginning of 2013. However,
               even the redacted credit card statements that were produced only went back to
               June of 2013. Therefore, Plaintiff is requesting Defendant’s Axis Bank credit
               card statements for the first six months of 2013.

               Defendant’s Position: Since the only issue is Mr. Banerjee’s domicile in 2014,
               we question these statements’ relevance. In any event, Plaintiff’s counsel
               requested these credit card statements by email on February 26, and defendant’s
               counsel has advised him that Mr. Banerjee will endeavor to obtain these
               statements. Defendant’s counsel is advised that obtaining such documents from
               India is neither easy nor straightforward.


Jointly submitted,


By: /s/ Ben Hutman                                   By: /s/ Robert N. Chan
   Ben Hutman                                        Robert N. Chan
   SADIS & GOLDBERG, LLP                             FERBER CHAN ESSNER & COLLER, LLP
   551 5th Avenue, 21st Floor                        One Grand Central Place, Suite 2050
   New York, New York 10176                          New York, New York 10165
   (212) 573-6675                                    (212) 944-2200
   Counsel for Plaintiff                             Counsel for Defendant




                                                 3
